Citation Nr: 1141877	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to February 1960.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's claim for service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  The Veteran was subject to acoustic trauma in service through the performance of his assigned duties as an aircraft mechanic.  

2.  Service treatment records are largely unavailable through no fault of the Veteran.  

3.  Some hearing loss of the Veteran's right ear is identified at the time of a service separation examination that does not meet the criteria of 38 C.F.R. § 3.385, but does nearly so; hearing loss of the right ear meeting those criteria is currently shown that cannot reasonably be dissociated from inservice acoustic trauma.  

4.  Hearing loss of the left ear for VA purposes is not shown in service or for decades following the Veteran's separation from military service.  

5.  Lay or other evidence of hearing loss symptoms of the left ear in service or for decades postservice is not indicated.  

6.  Competent evidence of a nexus between currently shown hearing loss of the left ear and Veteran's period of military service or acoustic trauma therein is lacking.  


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.385 (2011).  

2.  Hearing loss of the left ear was not incurred in or aggravated by service, nor may a sensorineural hearing loss of the left ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition herein reached with respect to the claim for service connection for hearing loss of the right ear, the need for a discussion of the VA's compliance with its duties to notify and assist as to that matter is obviated.  

Before addressing the merits of the Veteran's claim for service connection for hearing loss of the left ear, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in October 2007, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Complete VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was furnished prior to the initial RO adjudicatory action in December 2007, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

VA also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Through no fault of the Veteran, his service treatment records are largely unavailable and the RO has formally determined through its November 2007 memorandum that the Veteran's service treatment records do not exist or that further efforts to obtain same would be futile.  As therein noted, and as otherwise shown by the record, the National Personnel Records Center confirmed in July 2007 that service treatment records of the Veteran were unavailable due to a fire at that facility in 1973.  The Veteran was thereafter requested to complete a document to permit a search of alternate sources for information relating to his claimed hearing loss to be undertaken.  He provided that document to the RO in October 2007, but there was no notation therein as to any inservice treatment for hearing loss.  Only inservice hospitalization for pneumonia was therein reported, and, no further efforts to search alternate sources for reported inservice medical treatment were undertaken.  This was followed by the RO's entry in November 2007 of a formal finding as to the unavailability of service treatment records in accordance with 38 C.F.R. § 3.159.  

In light of this, the Board recognizes that it must employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 8 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"). 

The Veteran requests additional assistance in obtaining service treatment records or acquiring pertinent medical information recorded in service from alternate sources.  However, he does not now indicate, nor has he previously indicated, that he sought or received inservice medical treatment for complaints of hearing loss.  No useful purpose would then be served by remanding this matter for retrieval of service records, and the Board is mindful, too, of the RO's prior efforts to obtain all pertinent records and its entry of a formal finding as to the unavailability of service treatment records or medical data from secondary sources.  The Veteran has not otherwise made the RO or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided a VA audiology examination in November 2007, which disclosed the existence of hearing loss of each ear for VA purposes, but included a medical opinion in which the VA examiner failed to link the Veteran's hearing loss to service.  The report from that examination, when viewed as a whole, is found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented, as it addressed the disability at issue in the context of the Veteran's medical history and the medical evidence, and the etiology opinion provided was accompanied by a stated rationale.  No objection as to the conduct of that examination is voiced by the Veteran or his representative.  Inasmuch as hearing loss for VA purposes is not shown in service or for years thereafter, and in the absence of a chronology of hearing loss symptoms dating to service or competent medical opinion linking the Veteran's hearing loss to service, further development action relative to the claimed hearing loss is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations.  

Merits of the Claims

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including an organic disease of the nervous system, such as a sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   

Alternatively, the nexus between service and the current disability may be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the only available service examination or treatment record is the report of a separation medical examination in January 1960.  No pertinent abnormality was shown clinically and audiometric testing was negative for hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385, notwithstanding an indication that the those criteria were nearly met with respect to the right ear, with conversion of the stated American Standards Association (ASA) units on audiometric testing to International Standards Organization (ISO) units.  A physical profile of "1" for hearing, meaning normal hearing, was assigned by the examiner.  

The Veteran in June 2007 initiated a claim for service connection for bilateral hearing loss and in connection with that formal claim and its subsequent development, he reported that he was subject to excessive noise levels without ear protection when performing his inservice duties as an aircraft mechanic, frequently on the flight line.  Service records verify that his military specialty was that of a reciprocating engine mechanic and, to that extent, the existence of inservice acoustic trauma is conceded.  

No lay evidence of the existence of inservice hearing loss is presented other than the Veteran's statement in his June 2007 claim that his hearing loss disability began in 1957.  Moreover, the Veteran does not furnish an account of when he first became aware of his hearing loss, its progression if any during postservice years, or any treatment sought or obtained therefor.  He did indicate in his June 2007 claim that the audiometric findings identified at service exit were indicative of the early stages of threshold variations in certain frequencies.  Although the Veteran is not shown to have the medical background or training as to offer competent medical opinion as to the significance of the inservice audiometric findings, medical expertise is not necessary to observe that decibel losses identified on the January 1960 audiogram measured 30, 25, and 25 at 500, 2000, and 4000 Hertz, respectively.  Although not meeting the criteria of 38 C.F.R. § 3.385, such are indicative of inservice hearing loss of the right ear that is shown by audiometry in 2007 as meeting the § 3.385 criteria.  At the time of that November 2007 examination, the VA examiner conceded that there were early signs of noise exposure involving the right ear at service separation.  Notwithstanding the absence of medical opinion at the time of that VA examination linking right ear hearing loss to military service, there is persuasive evidence of inservice hearing loss that cannot reasonably be dissociated from the right ear hearing loss confirmed as meeting the requisite criteria through recent testing.  There is otherwise no indication that postservice noise exposure may be an etiologic factor.  To that extent, service connection for hearing loss of the right ear is warranted.  

There is no showing of hearing loss of the left ear for VA purposes or even approximating the requisite criteria until the conduct of a VA audiological examination in November 2007, nearly 50 years after the Veteran's service separation.  Moreover, the VA examiner indicated that the Veteran's hearing loss of the left ear was not caused by or a result of acoustic trauma, citing the discharge hearing examination showing normal pure tone thresholds.  Those findings were, in the opinion of the VA examiner, not supportive of a claim for service connection for hearing loss.  

In view of the foregoing, as well as the absence of left ear hearing loss symptoms in service or for so many years after service separation, a preponderance of the evidence is found to be against the Veteran's claim for service connection for hearing loss of the left ear.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for service connection for hearing loss of the left ear must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for hearing loss of the right ear is granted.  

Service connection for hearing loss of the left ear is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


